On Petition foe a Rehearing.
Niblack, J.
Counsel, in their brief in support of a petition for a rehearing, ask us to state more specifically our reasons for holding that the amount of the debt due from Walker Brothers to Syfers, McBride & Co. was not the proper measure of damages for the wrongful act of Slifer in delivering the possession of the mortgaged property to Binford and Bradley without first requiring them to comply with the conditions of the mortgage.
It is reasonable to assume that, as a rule, a purchaser of the equity of redemption of mortgaged property can only be found where the property is of greater value than the mortgage debt. Where the property is equal in value'to, or greater in value than, the debt, and is wrongfully converted, either by the officer selling the' equity of redemption, or the purchaser who through him gets possession of it, the mortgagee sustains damages to the full amount of his debt. But where the property proves to be of less value tjian the debt, the measure of the mortgagee’s damages is the value of the property. This results from the general principle that a public officer, in the absence of a different statutory provision, is only liable, when guilty of a breach of official duty, to the party injured for such damages as he has actually sustained. This principle is fully recognized as applicable to an action like this by the case of Worthington v. Hanna, 23 Mich. 530, *296cited by counsel. In the nature of things, the extent to which a mortgagee is interested in the mortgaged property can not exceed the value of the property, and hence such value is always material when the mortgagee socks to recover damages, for an injury to his interest in the mortgaged property.
Filed April 11, 1888.
When Slifer delivered possession to Binford and Bradley,, without requiring from them a compliance with the conditions of the mortgage, he committed a breach of official duty simply, for which he became liable on his official bond. This liability extended only to such injury as resulted to Syfers, McBride & Co. from such premature and unauthorized delivery of possession.
The circuit court having failed to find the value of the' property, and nothing being found to indicate that the property had been materially injured, or that its value as a security for the mortgage debt had been diminished by its delivery to Binford and Bradley, a case was not made for more than nominal damages.
The petition for a rehearing is overruled.